39 N.Y.2d 851 (1976)
In the Matter of Robert F. Schuyler, Appellant,
v.
Department of Personnel of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued April 27, 1976.
Decided June 2, 1976.
William Goffen for appellant.
John A. Murray, Stuart Riedel and Nancy Serventi for New York City Transit Authority, respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (47 AD2d 948).